Title: To James Madison from William Vans Murray, 28 August 1801 (Abstract)
From: Murray, William Vans
To: Madison, James


28 August 1801, The Hague. Encloses for the State Department a copy of a recently published three-volume work with a “good reputation,” “Course of Diplomacy &c.” Plans within a day or two to have his audience of leave. Will have Bourne forward Leiden Gazette for remainder of year. Adds in a postscript that he hopes the French ratification he delivered to Dawson on 3 Aug. will have arrived.
 

   RC (DNA: RG 59, DD, Netherlands, vol. 4). 3 pp.; docketed by Wagner. Enclosed work not identified.

